Case ,7:19-cr-00700-VB Document 207 Filed 12/11/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,

Vv.

GUSTAVO GONZALEZ,

Defendant.

 

 

ORDER

i SE EET
hia dss A Ad
i

| Dat

‘

prerreemeinsepesinansinerned pavierenntarisestatrainnesbrr ean benec ieee tit Aree enn eNe en ENDED,

USBC SONY

WAY Ee RLS DY
Chek Ge Gt ad a?

 

 

DATE rLED:_|y | \ \20

19 CR 700-7 (VB)

Sentencing in this case has been scheduled for March 12, 2021, at 3:00 p.m. The Court

expects to conduct this proceeding in person in the Courthouse.

Per the SDNY COVID-19 Courthouse Entry Program, anyone who appears at any SDNY

courthouse must complete a questionnaire and have his or her temperature taken. The

questionnaire is located on the Court’s website at:

https://www.nysd.uscourts.gov/sites/default/files/2020-

09/SDNY%20COVID%20ENTRY%20QUESTIONNAIRE%20GUIDE%209-2-2020.pdf.

Completing the questionnaire online and ahead of time will save time and effort upon entry.

Only those individuals who meet the entry requirements established by the questionnaire will be

permitted entry. Please contact Chambers if you do not meet the requirements.

Dated: December 11, 2020

White Plains, NY

SO ORDERED:

Vial

 

Vincent L. Briccetti
United States District Judge

 
